exhibit 10.6

 

Transition AGREEMENT

 

THIS Transition Agreement (this “Agreement”), by and between DAVID J. ANDERSON
(“you”), an individual resident at, ______ , and honeywell international inc., a
Delaware corporation, (the “Company” or “Employer”) and its shareholders,
subsidiaries, divisions, affiliates, and/or related business entities, and with
respect to each of them, their predecessors, successors and assigns, employee
benefit plans or funds, and with respect to each such entity, all of its or
their past, present and/or future directors, officers, attorneys, counsel,
fiduciaries, agents, trustees, administrators, employees and assigns, whether
acting on behalf of the Company or in their individual capacities (collectively
the “Company Entities”), made this 7th day of April, 2014.

 

1.EMPLOYMENT AND Termination Date.

 

(a) You have communicated your desire to retire from your position with the
Company as its Chief Financial Officer (“CFO”). You therefore agree that your
employment with the Company shall terminate on May 31, 2014 (the “Separation
Date”). As of the Separation Date, you shall have experienced a “separation from
service” as provided for in Section 1.409A-1(h) of the Final Regulations under
Section 409A of the Internal Revenue Code (as amended) (the “Code”). After the
Separation Date, you shall not represent yourself as being an employee, officer,
agent or representative of the Company for any purpose. The Separation Date
shall be the termination date of your employment and your separation from
service for purposes of participation in and coverage under all benefit and
pension plans and programs sponsored by or through the Company Entities, except
as otherwise provided herein or in the underlying plan documents. Effective as
of the Separation Date (or earlier if directed by the Company), you agree to
resign from all board memberships and any other positions that you hold in
connection with your employment with the Company and to execute any implementing
documentation that the Company may reasonably request in connection with such
resignations, including signing and delivering to the Company the “omnibus
resignation” set forth in Exhibit A attached hereto.

 

(b) Effective as of April 7, 2014, you shall cease to be the CFO of the Company.
Thereafter, you shall remain employed by the Company through the Separation Date
in an executive level position and shall perform such duties and tasks as the
Company’s CEO may reasonably delegate to you from time to time.

 

(c) Through the Separation Date, your base salary shall continue to be paid at
the current 2014 level (without any adjustment for 2014).

 

(d) Through the Separation Date, you shall remain eligible to continue to
participate in the Company’s employee benefits plans and programs that you were
participating in immediately prior to the date hereof; provided, however, in no
event shall you be entitled to any further awards of stock options, growth units
or restricted units.

 

(e) The Consulting Agreement attached as Exhibit B hereto (the “Consulting
Agreement”) describes the treatment of certain stock options, restricted stock
units and Growth Plan awards under the circumstances outlined therein and made a
part hereof.

1 | P a g e



(f) You will be eligible for a pro-rated bonus for 2014 based on the Company and
your individual performance, as determined by the Management Development and
Compensation Committee of the Company’s Board of Directors in its sole
discretion, but with a particular emphasis on your efforts to transition your
responsibilities to your CFO-successor.

 

(g) Effective as of April 7, 2014, you shall no longer have the independent
authority to bind the Company or any of its divisions or business units without
the Company’s prior written authorization and you hereby agree and covenant that
you will not enter into any agreements or otherwise bind the Company in any
manner without the Company’s prior written consent.

 

(h) For purposes of this Agreement, the Company may terminate your employment
with Cause upon the occurrence of any one of the following: (i) your failure
(other than as a result of your illness, disability or death) or refusal to
materially perform your duties to the Company as set forth herein; (ii) your
gross negligence or willful misconduct (including, but not limited to, acts of
fraud, criminal activity, professional misconduct, dishonesty, or breach of
trust or fiduciary duty) in connection with the performance of your duties and
responsibilities to the Company or with regard to the Company or its assets;
(iii) your indictment for, conviction of, or plea of guilty or nolo contendere
to, a felony or other crime involving fraud, dishonesty or moral turpitude; or
(iv) your material breach of this Agreement or any other written agreement
between you and the Company, or your material violation of any written policy of
the Company, which material breach or violation you have not cured within thirty
(30) days of written notice to you from Company of the specific acts or
omissions comprising such material breach or violation (“Breach Notice”). In
such case, you shall be ineligible to receive the Consideration described in
Section 3 below.

 

(i) In the event you voluntarily resign your employment with the Company prior
to the Separation Date, this Agreement shall terminate and you shall be
ineligible to receive the Consideration described in Section 3 below.

 

(j) In the event (i) you die, or (ii) the Company terminates your employment
other than for Cause (as defined in subparagraph (h) above), prior to the
Separation Date, this Agreement shall terminate; provided, however, you or your
estate, as the case may be, shall nevertheless be entitled to the Consideration
described in Sections 1(e)-(f) above.

 

2.Post Termination CONSULTING agreement.

 

Effective the day after the Separation Date, and subject to the conditions set
forth herein, you agree to enter into the Consulting Agreement and the Company
shall enter into such Consulting Agreement with you. The agreement between you
and the Company to enter into the Consulting Agreement shall be subject to, and
contingent upon, the following: (i) the continuation of your employment through
the Separation Date or such earlier date of termination of employment without
Cause or with Company consent; and (ii) your continued compliance with the terms
and conditions of this Agreement and any other agreement between you and the
Company.

 

3.Consideration.

 

The Company has agreed to enter into this Agreement in reliance on your full and
strict compliance with the terms and conditions set forth herein. The provisions
of this Agreement, including the agreement by the Company to continue your
employment through the Separation

2 | P a g e



Date, the treatment of certain compensation items under Section 1 above, and the
agreement to enter into the Consulting Agreement effective as of the Separation
Date, constitute additional consideration above and beyond what you otherwise
are entitled to under existing circumstances and your existing agreements with
the Company, and all such additional amounts (collectively, the “Consideration”)
constitute value that will be available to you only in return for your execution
and performance under this Agreement (and the exhibits attached hereto). If you
choose not to sign and comply with this Agreement in the form provided to you,
you will not be entitled to the full Consideration. Instead, you will be treated
as having voluntarily retired from the Company under all applicable severance
plans, employee benefit plans, stock plans and personnel policies.

 

4.GENERAL Release of Claims.

 

(a) In exchange for entering into this Agreement (including the Exhibits
attached hereto) and the Consideration set forth herein, you do hereby waive and
do hereby release, knowingly and willingly, the Company, the Company Entities,
and, with respect to each and all of them, their predecessors, successors and
assigns (collectively the “Honeywell Group”), from any and all claims of any
nature whatsoever you have arising out of your employment and/or the termination
of your employment with the Honeywell Group, known or unknown, including but not
limited to any claims you may have under federal, state or local employment,
labor, or anti-discrimination laws, statutes and case law and specifically
claims arising under the federal Age Discrimination in Employment Act, the Civil
Rights Acts of 1866 and 1964, as amended, the Americans with Disabilities Act,
Executive Order 11246, the Employee Retirement Income Security Act of 1974
(“ERISA”), the Family and Medical Leave Act, the Rehabilitation Act of 1973, the
Fair Labor Standards Act, the Labor-Management Relations Act, the Equal Pay Act
and the Worker Adjustment Retraining and Notification Act, the New Jersey Law
Against Discrimination, N.J.S.A. 10:15-1, et seq., the New Jersey Conscientious
Employee Protection Act, N.J.S.A. 34:19-1 to 19-8, the New Jersey Wage and Hour
Act, N.J.S.A. 34-11-56a, et seq., New Jersey common law and any and all other
applicable state, county or local ordinances, statutes or regulations, including
claims for attorneys’ fees; provided, however, that this release does not apply
to claims under ERISA Section 502(a)(1)(B) for benefits under Honeywell Group
sponsored benefit plans covered under ERISA (other than claims for severance and
severance related benefits), does not apply to claims arising out of obligations
expressly undertaken in this Agreement, and does not apply to claims arising out
of any act or omission occurring after the date you sign this Agreement. All
claims, including contingent claims, for incentive compensation awards under any
Honeywell Group plan or payroll practice, along with any claims under any state
wage and hour laws, are specifically subject to this release of claims. Any
rights to benefits (other than severance benefits) under Honeywell Group
sponsored benefit plans are governed exclusively by the written plan documents.

 

By virtue of the foregoing, you agree that you have waived any damages and other
relief available to you (including, without limitation, monetary damages,
equitable relief and reinstatement) with respect to any claim or cause of action
released in this Section 4. Therefore, you agree that you will not accept any
award or settlement from any source or proceeding (including, but not limited
to, any proceeding brought by any other person or by any governmental agency)
with respect to any claim or right waived in this Agreement.

 

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent you from filing a charge with, or participating in an investigation
conducted by, the Equal Employment Opportunity Commission (“EEOC”); provided,
however, you agree and covenant that should you or any other person,
organization, or other entity file, charge,

3 | P a g e



claim, or cause or permit to be filed any charge with the EEOC against the
Honeywell Group involving any matter occurring at any time in the past, you will
not seek or accept any personal relief (including, but not limited to, any
monetary award, recovery, relief or settlement).

 

You acknowledge and understand that you have accepted the Consideration
referenced in this Agreement in full satisfaction of all claims and obligations
of the Honeywell Group to you regarding any matter or incident up to the date
you execute this Agreement (except to the extent expressly excepted from the
terms of this Agreement) and you affirmatively intend to be legally bound
thereby.

 

You hereby agree and acknowledge that you are not entitled to receive any
additional payments or benefits from the Honeywell Group related to your
employment or termination of employment other than as expressly provided herein.

 

(b) Representation. You represent that you have not filed or permitted to be
filed against the Honeywell Group, individually or collectively, any lawsuits
and you covenant and agree that you will not do so at any time hereafter with
respect to the subject matter of this Agreement and claims released pursuant to
this Agreement (including, without limitation, any claims relating to, or
arising from, the termination of your employment). As of the date you sign this
Agreement, you represent that you have no physical or mental disability
resulting from your employment with the Honeywell Group which would form the
basis for a workers’ compensation claim against the Honeywell Group.

 

5.TRANSITION.

 

You agree that it is an essential term and condition of this Agreement that you
cooperate fully with the Company prior to and up to the Separation Date (and
thereafter pursuant to the Consulting Agreement) to assist in any and all
transition matters associated with your retirement and replacement as the
Company’s CFO.

 

6.Confidentiality.

 

You acknowledge and agree that any agreements signed by you relating to
intellectual property and confidential information acquired by you as a result
of your employment with the Company Entities remain in full force and effect and
place legal obligations upon you that continue beyond your employment with the
Company Entities. In further exchange for the Consideration you receive under
this Agreement, you agree to abide by the covenants as set forth herein and with
respect to any knowledge or information you may have acquired during your
employment with the Company Entities.

 

Nothing in this Agreement (or any exhibit or attachment thereto) shall be
construed to prohibit you from reporting any accounting, internal accounting
control, or auditing matter to any federal regulatory agency, any federal law
enforcement agency, or any Member of Congress or any committee or subcommittee
of Congress. Nor shall this Agreement (or any exhibit or attachment thereto) be
construed to prohibit you from engaging in any activity protected by 18 U.S.C. §
1514A.

4 | P a g e



You agree that neither this Agreement nor any version of this Agreement shall be
admissible in any forum as evidence against the Company or you except in a
proceeding to enforce this Agreement.

 

7.Return of Property.

 

As of the Separation Date (or earlier if requested by the Company), you shall
surrender to the Company all files, correspondence, memoranda, notes, records,
manuals or other documents or data pertaining to the Company’s business
(including, but not limited to, customer lists, business plans, technology
roadmaps, AOP presentations, STRAPs, etc.) or your employment (including all
copies thereof) however prepared and whether maintained in paper or electronic
format. You will also leave with the Company all materials involving any
confidential information of the Company Entities. You also shall surrender all
other Company material in your possession (including any computers, pagers, card
keys, PDAs, cellular phones, etc.). All such information and materials, whether
or not made or developed by you, shall be the sole and exclusive property of the
Company, and you hereby assign to the Company all of your right, title and
interest in and to any and all of such information and materials. Further, at
the Company’s request, you shall represent in a writing satisfactory to the
Company that, as of the Separation Date (or the date of such representation),
you have returned to the Company all property belonging to the Company Entities.

 

8.Non-Disparagement.

 

At no time on or after the date hereof will you make any statement, publicly or
privately (including, without limitation, to members of the business press or
equity analysts, but excepting your legal advisors), which would be disparaging
(as defined below) to the Company Entities, businesses, strategies, prospects,
condition, or reputation or that of directors, employees, officers or members;
provided, however, that nothing contained in any provision of this Agreement
shall preclude you from making any statement in good faith which is required by
any applicable law or regulation or the order of a court or other governmental
body. For purposes of this Agreement, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation. For the avoidance of doubt, you agree that you will not write or
contribute to a book, article or other media publication, whether in written or
electronic format, that is in any way descriptive of the Company Entities or
your career with the Company without submitting a draft thereof, at least thirty
(30) days in advance, to the Company’s Senior Vice President and General
Counsel, whose judgment about whether such book, article or other media
publication is disparaging shall be determinative.

 

At no time on or after the date hereof will the Company (by any of its officers,
directors or other senior managers or persons with knowledge of this Agreement)
make any statement, publicly or privately, which would be disparaging to you;
provided, however, that nothing contained in any provision of this Agreement
shall preclude the Company from making any statement in good faith that is
required by any applicable law or regulation or the order of a court or other
governmental body.

5 | P a g e



9.Material Breach.

 

(a) Any breach by you of the provisions of Sections 6, 7 and 8 above shall be
considered a material breach (“Material Breach”) of this Agreement. In the event
that you have committed a Material Breach, you consent to the entry by the
Company Entities of injunctive relief against you, provided that any injunctive
relief shall be in addition to the Company Entities’ right to pursue any and all
of their remedies under the law. You further agree that the Company Entities may
obtain injunctive relief without the posting of a bond.

 

(b) You understand that your Material Breach shall excuse the Company from
performing further under this Agreement (and the Consulting Agreement), and the
Company shall be entitled to repayment of the Consideration provided hereunder
or thereunder upon demand as expressly provided herein.

 

(c) In the event of a Material Breach, where possible, the time periods set
forth in the relevant provisions hereof shall be extended for the period of time
you remain in violation of such provisions. Furthermore, you also agree to
indemnify and hold the Company harmless from any and all losses suffered by the
Company as a result of any violation or threatened violation of any of your
representations, warranties, covenants or undertakings set forth in this
Agreement, and you agree to pay the Company’s reasonable attorneys’ fees and
other expenses incurred to enforce this Agreement.

 

(d) Any material breach by the Company of any of its obligations under this
Agreement, which material breach the Company has not cured within thirty (30)
days of written notice to the Company of the specific acts or omissions
comprising such material breach shall enable you to seek any and all remedies at
law or in equity.

 

10.Binding Effect.

 

This Agreement is binding upon, and shall inure to the benefit of, the parties
and their respective heirs, executors, administrators, successors and assigns.

 

11.Governing Law and CERTAIN INCIDENTS OF Enforcement.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New Jersey without regard to the principles of conflict of laws.
Additionally, any action to enforce the terms of this Agreement shall be
commenced exclusively in the federal or state courts of the State of New Jersey.
Both parties consent to the exclusive jurisdiction of the federal and state
courts in the State of New Jersey and waive any claim under the doctrine of
forum non conveniens.

 

12.Time to Consider Agreement and Effective Date.

 

You have twenty-one (21) days from the date of this Agreement (as indicated on
the first page hereof) to review and consider this Agreement and to the extent
that you have elected to execute and deliver this Agreement sooner you
acknowledge that you have done so voluntarily and knowingly. You may accept this
Agreement by signing it prior to the expiration of the twenty-one (21) day
review period and returning an executed original to Kevin M. Covert, Honeywell
International Inc, 101 Columbia Road, Morristown, New Jersey 07962. You have
seven (7) days after signing this Agreement to revoke your decision by
indicating your desire to do so in a written revocation notice delivered to
Kevin M. Covert prior to the expiration of such revocation period.

6 | P a g e



This Agreement shall be fully effective and binding upon all parties hereto
immediately following the expiration of the revocation period, so long as you
have not revoked this Agreement during such time.

 

13.Acknowledgments.

 

You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) are hereby advised by the Company, in this writing, to consult
with an attorney of your choice before signing this Agreement; (c) fully
understand the significance of all of the terms and conditions of this Agreement
and have discussed them with an attorney of your choice, or have had a
reasonable opportunity to do so; and (d) are signing this Agreement voluntarily
and of your own free will and agree to abide by all the terms and conditions
contained herein.

 

14.409A Considerations.

 

It is intended that this Agreement be administered in compliance with Section
409A of the Code, including, but not limited to, any future amendments to Code
Section 409A, and any other Internal Revenue Service (“IRS”) or other
governmental rulings or interpretations issued pursuant to Section 409A
(together, “Section 409A”) so as not to subject you to payment of interest or
any additional tax under Section 409A. The parties intend for any payments under
this Agreement either to satisfy the requirements of Section 409A or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly. In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, the payment or provision of such amount or benefit shall
be postponed to the earliest commencement date on which the payment or provision
of such amount or benefit can be made without incurring such additional tax. In
addition, to the extent that Section 409A or any IRS guidance issued under
Section 409A would result in you being subject to the payment of interest or any
additional tax under Section 409A, the parties agree, to the extent reasonably
possible, to amend this Agreement to avoid the imposition of any such interest
or additional tax under Section 409A, which amendment shall minimize any
negative economic effect on you and be reasonably determined in good faith by
the Company and you. As a “specified employee” as defined in Section 409A, any
amounts payable under this Agreement that would be subject to the special rule
regarding payments to “specified employees” under Section 409A(a)(2)(B) of the
Code shall not be paid before the expiration of a period of six (6) months
following the date of the termination of your employment. In such case, you
shall receive all such deferred amounts retroactively in a single sum and the
balance thereof as otherwise provided. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
you by Code Section 409A or any damages for failing to comply with Section 409A;
provided that, in the event that any excise tax or interest amount (“409A
Amount”) is imposed on you as a result of any negligent act or omission by the
Company, the Company shall reimburse you for any such 409A Amount, grossed-up
for taxes at an assumed total tax rate of forty percent (40%).

 

15.Headings and Captions.

 

The headings and captions in this Agreement are provided for reference and
convenience only. They shall not be considered part of the Agreement and shall
not be employed in the construction of the Agreement.

7 | P a g e



16.NOTICES.

 

All notices provided under this Agreement shall be sent by commercial overnight
courier, signature required, or by certified mail, signature required, as
follows:

 

To the Company:

 

Kevin M. Covert, Esquire

Vice President and Deputy General Counsel

Human Resources

Honeywell International Inc.

101 Columbia Road

Morristown, New Jersey 07962 USA

 

To the Executive:

 

David J. Anderson

 

With a Copy to:

 

Todd Garvelink, Esquire

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022-4784

tgarvelink@morrisoncohen.com

 

17.COUNTERPARTS.

 

This Agreement may be executed in any number of original or facsimile
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.

 

18.Severability and Interpretation.

 

If any provision of this Agreement is held by a court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall have no effect;
however, the remaining provisions shall be enforced to the maximum extent
possible. Further, if a court should determine that any portion of this
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable. Should any provision of this
Agreement require interpretation or construction, it is agreed by the parties
that the entity interpreting or constructing this Agreement shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who prepared the
document.

8 | P a g e



IN WITNESS WHEREOF, the parties hereto have approved and executed this Agreement
as of the dates set forth below:

 

/s/ David J. Anderson Date: April 7, 2014 DAVID J. ANDERSON  

 

HONEYWELL INTERNATIONAL INC.

 

By: /s/ Mark R. James   Date:  April 7, 2014   MARK R. JAMES       Senior Vice
President       Human Resources, Communications and Procurement

9 | P a g e



EXHIBIT A

 

Omnibus Resignation Letter

 

Kevin M. Covert, Esquire

Vice President and Deputy General Counsel

Honeywell International Inc.

101 Columbia Road

Morristown, New Jersey 07962

 

May 31, 2014

 

Ladies and Gentlemen:

 

Effective as of the close of business on May 31, 2014 (the “Separation Date”), I
hereby resign my employment with Honeywell International Inc. and all of its
affiliates and subsidiaries (the “Company”). In addition, I hereby resign from
any and all other capacities, offices and positions with the Company effective
as of the Separation Date.

 

  Sincerely,       David J. Anderson

10 | P a g e



EXHIBIT B

 

Consulting Agreement

 

[attached]

11 | P a g e